DETAILED ACTION
Notice to Applicant
In the after-final amendment dated 9/15/2021, the following has occurred: Claims 1, 6, and 7 have been amended; Claim 2 has been canceled.
Claims 1 and 3-11 are pending and are examined herein.

Allowable Subject Matter
Claims 1 and 3-11 allowed.
The following is an examiner’s statement of reasons for allowance: the independent claims have been amended to include previous claim 2, requiring “wherein a ratio […] of the plurality of first anode active material particles and the plurality of second anode active material particles […] is 36 to 42.” Applicant argues that this feature, in combination with the claimed first and second anode binders, improves the mechanical strength of the anode, reduces the likelihood of crushing, and operates to “suppress” the “orientation of the carbon-based material […] such that the anode is more likely to occlude and release the electrode reactant” (Remarks at numbered page 7). The previous rejections point out that the primary reference Kawabe teach SBR binder and PVDF binder singly or in combination, from amongst a list of conventional binders also including CMC, methylcellulose, polyimide, and polyamideimide (para 0036), but it does not teach a specific embodiment with PVDF and SBR as claimed. Kawabe also does not teach the claimed ratio for the two carbons. The rejection relied upon Lee which teaches a graphite anode having an overlapping ratio for (002) and (110) planes. Applicant’s arguments, however, that the particularly claimed combination works to achieve a particular effect, and that the prior art does not teach or suggest this specific combination, is persuasive. Although the prior art might be fairly said to teach the various elements individually, there does not appear to be any motivation for specifically combining the two binders as claimed with the two carbon materials as . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723